Citation Nr: 1233657	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-40 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran appears to have claimed service connection for numerous disabilities in a May 2012 letter.  The issues include but are not limited to sinusitis, bad taste to mouth, bad breath, tinnitus, traumatic brain injury, bladder frequency, head, neck, and back pain, allergies, and right ear.  These issues are REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's two separate substantive appeals (VA Form 9), the Veteran indicated a desire to testify before a member of the Board at a VA travel board hearing.  A report of general information shows that the Veteran was contacted regarding the scheduling of a hearing before the Board.  The Veteran was informed that the next available hearing was on September 5, 2012.  The Veteran reported that he would have been moved out of state by then.  The Veteran was told that his file could be transferred to the state he was moving to and have a hearing there or he could withdraw his hearing request.  The Veteran stated that he had dissatisfaction with the entire VA system and when asked where he was moving, he replied, "the state of confusion."  From the communication with the Veteran, it is unclear as to his intentions with respect to his hearing.  However, he has not withdrawn his request for a hearing and he has not been scheduled for a hearing.  His address has remained the same as evidenced by a September 2012 letter to the Veteran regarding his appeal.  Therefore, the Board finds that the hearing request has not been fulfilled and has not been withdrawn.  Local hearings are scheduled by the agency of original jurisdiction.  See 38 C.F.R. §§ 20.700, 20.704 (2011).  Accordingly, remand is required in order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  This notification letter should be associated with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

